 
Exhibit 10.4
 
PLACEMENT AGENCY AGREEMENT
 
October 4, 2010
 
Spencer Trask Ventures, Inc.
535 Madison Avenue
12th Floor
New York, New York 10022


Re:          InVivo Therapeutics Corporation and Design Source, Inc.
 
Ladies and Gentlemen:
 
This Placement Agency Agreement ("Agreement") sets forth the terms upon which
Spencer Trask Ventures, Inc., a Delaware corporation, and a registered
broker-dealer and member of the Financial Industry Regulatory Authority
("FINRA") (the “Placement Agent”), shall be engaged by InVivo Therapeutics
Corporation, a Delaware corporation (“InVivo”) and Design Source, Inc., a Nevada
corporation (“Pubco”), to act as exclusive Placement Agent in connection with
the private placement (the “Offering”) of units (“Units”) of securities of
Pubco, each Unit consisting of (i) one share of common stock, par value $0.00001
per share (the “Common Stock”), of Pubco (the “Shares”) and (ii) one warrant
(the “Warrants”), with each Warrant entitling the holder to purchase one share
of Common Stock for a five-year period at an exercise price of $1.40 per
share.  The Offering will consist of a minimum of 7,000,000 Units ($7,000,000)
(the “Minimum Amount”).  The Bridge Note Conversion Amount, as defined below,
will be taken into account in determining whether the sale of the Minimum Amount
has been achieved.  In the event the Offering is oversubscribed, InVivo and the
Placement Agent may, in their mutual discretion, sell up to 3,000,000 additional
Units for an aggregate purchase price of $3,000,000 (the “Over-allotment”),
provided however, that the Over-Allotment may be increased by up to an
additional 100% ($6,000,000 total) at the mutual discretion of InVivo and the
Placement Agent..  Concurrently with the initial closing of the Offering, a
wholly-owned subsidiary of Pubco will merge with and into InVivo and, with the
proceeds of the Offering, continue the existing operations of InVivo as a wholly
owned subsidiary of Pubco (the “Reverse Merger” or “Merger”).


As part of or in conjunction with the Reverse Merger, Pubco will issue shares of
its Common Stock, warrants and options to InVivo’s then-existing securityholders
and to the investors in the Offering as further described in the Memorandum (as
hereinafter defined).  As used in this Agreement, unless the context otherwise
requires, the term “Company” refers to Pubco and InVivo on a combined basis
after giving effect to the Offering and the Reverse Merger.


The purchase price for the Units will be $1.00 per Unit (the “Offering Price”),
with a minimum investment of 100,000 Units; provided, however, that
subscriptions in lesser amounts may be accepted in InVivo’s and Placement
Agent’s joint discretion.  The Placement Agent shall accept subscriptions only
from (i) persons or entities who qualify as “accredited investors,” as such term
is defined in Rule 501 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under Section 4(2)
of the Securities Act of 1933, as amended (the “Act”) and (ii) persons or
entities who were offered and purchased the Units in an Offshore Transaction (as
such term is defined in Regulation S (“Regulation S”) as promulgated by the SEC
under the Act) and who are not U.S. Persons (as such term is defined in
Regulation S) and are not acting for the account or benefit of a person in the
United States or a U.S. Person. The Units will be offered until the earlier of
the time that all Units offered in the Offering are sold or November 15, 2010
(“Initial Offering Period”), which date may be extended by the Placement Agent
and InVivo in their joint discretion until December 31, 2010 (this additional
period and the Initial Offering Period shall be referred to as the “Offering
Period”).  The date on which the Offering is terminated shall be referred to as
the “Termination Date.”

 
 

--------------------------------------------------------------------------------

 

With respect to the Offering, InVivo and Pubco shall provide the Placement
Agent, on terms set forth herein, the right to offer and sell all of the Units
being offered. It is understood that no sale shall be regarded as effective
unless and until accepted by the Company.  The Company may, in its sole
discretion, accept or reject, in whole or in part, any prospective investment in
the Units or allot to any prospective subscriber less than the number of Units
that such subscriber desires to purchase.  Purchases of Units may be made by the
Placement Agent and its officers, directors, employees and affiliates. All such
purchases, together with purchases by officers, directors, employees and
affiliates of InVivo or Pubco, may be used to satisfy the Minimum Amount if the
Minimum Amount has not been subscribed for on or before the end of the Offering
Period.
 
The Offering will be made by Pubco solely pursuant to the Memorandum, which at
all times will be in form and substance reasonably acceptable to Pubco, InVivo,
the Placement Agent and their respective counsel and contain such legends and
other information as Pubco, InVivo, the Placement Agent and their respective
counsel, may, from time to time, deem necessary and desirable to be set forth
therein.  “Memorandum” as used in this Agreement means Pubco’s Confidential
Private Placement Memorandum dated on or about October 4, 2010, inclusive of all
annexes, and all amendments, supplements and appendices thereto.
 
1.           Appointment of Placement Agent.  On the basis of the
representations and warranties provided herein, and subject to the terms and
conditions set forth herein, the Placement Agent is appointed as exclusive
Placement Agent of InVivo and Pubco during the Offering Period to assist InVivo
and Pubco in finding qualified subscribers for the Offering.  The Placement
Agent may sell Units through other broker-dealers who are FINRA members and may
reallow all or a portion of the Agent Compensation (as defined in Section 3(b)
below) it receives to such other broker-dealers.  On the basis of such
representations and warranties and subject to such terms and conditions, the
Placement Agent hereby accepts such appointment and agrees to perform its
services hereunder diligently and in good faith and in a professional and
businesslike manner and to use its reasonable efforts to assist InVivo and Pubco
in (A) finding subscribers of Units who either (i) qualify as “accredited
investors,” as such term is defined in Rule 501 of Regulation D, or (ii) were
offered and purchased the Units outside the United States in an Offshore
Transaction (as such term is defined in Regulation S) and who are not U.S.
Persons (as such term is defined in Regulation S) and are not acting for the
account or benefit of a person in the United States or a U.S. Person and (B)
completing the Offering.  The Placement Agent has no obligation to purchase any
of the Units.  Unless sooner terminated in accordance with this Agreement, the
engagement of the Placement Agent hereunder shall continue until the later of
the Termination Date or the Final Closing (as defined below).
 
2.           Representations, Warranties and Covenants of InVivo.  The
representations and warranties of InVivo (as used in this Section 2, “InVivo”
refers to InVivo Therapeutics Corporation  and its subsidiaries) contained in
this Section 2 are true and correct as of the date of this Agreement and InVivo
covenants as follows, as applicable.

 
2

--------------------------------------------------------------------------------

 

(a) The Memorandum has been prepared by InVivo, in conformity with all
applicable laws, and is in compliance with Regulation D, Regulation S and
Section 4(2) of the Act and the requirements of all other rules and regulations
(the “Regulations”) of the SEC relating to offerings of the type contemplated by
the Offering, and the applicable securities laws and the rules and regulations
of those jurisdictions wherein the Placement Agent notifies InVivo that the
Units are to be offered and sold excluding any foreign jurisdictions.  The Units
will be offered and sold pursuant to the registration exemption provided by
Regulation D, Regulation S and Section 4(2) of the Act as a transaction not
involving a public offering and the requirements of any other applicable state
securities laws and the respective rules and regulations thereunder in those
United States jurisdictions in which the Placement Agent notifies InVivo that
the Units are being offered for sale.  None of InVivo, its affiliates, or any
person acting on its or their behalf (other than the Placement Agent, its
affiliates or any person acting on its behalf, in respect of which no
representation is made) has taken nor will it take any action that conflicts
with the conditions and requirements of, or that would make unavailable with
respect to the Offering, the exemption(s) from registration available pursuant
to Rule 506 of Regulation D, Rule 903 of Regulation S or Section 4(2) of the
Act, or knows of any reason why any such exemption would be otherwise
unavailable to it (including, without limitation, any Directed Selling Efforts
(as such term is defined in Regulation S)).  None of InVivo, its predecessors or
affiliates has been subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently enjoining such
person for failing to comply with Section 503 of Regulation D.  InVivo has not,
for a period of six months prior to the commencement of the offering of Units,
sold, offered for sale or solicited any offer to buy any of its securities in a
manner that would be integrated with the offer and sale of the Units pursuant to
this Agreement, would cause the exemption from registration set forth in Rule
506 of Regulation D to become unavailable with respect to the offer and sale of
the Units pursuant to this Agreement in the United States or to, by or for the
benefit or account of, U.S. Persons, or would cause the exclusion from
registration provided by Rule 903 of Regulation S to become unavailable for
offers and sales of the Units pursuant to this Agreement outside the United
States to non-U.S. Persons.


                (b) The Memorandum does not include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading: provided, however, the foregoing does not
apply to any statements or omissions made solely in reliance on and in
conformity with written information furnished to InVivo by Pubco or the
Placement Agent specifically for use in the preparation thereof.  To the
knowledge of InVivo, none of the statements, documents, certificates or other
items made, prepared or supplied by InVivo with respect to the transactions
contemplated hereby contains an untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which they were made.  There is no
fact which InVivo has not disclosed in the Memorandum and of which InVivo is
aware that materially adversely affects or that could reasonably be expected to
have a material adverse effect on the (i) assets, liabilities, results of
operations, condition (financial or otherwise), business or business prospects
of InVivo or (ii) ability of InVivo to perform its obligations under this
Agreement (“InVivo Material Adverse Effect”).  Notwithstanding anything to the
contrary herein, InVivo makes no representation or warranty with respect to any
estimates, projections and other forecasts and plans (including the
reasonableness of the assumptions underlying such estimates, projections and
other forecasts and plans) that may have been delivered to the Placement Agent
or its representatives or that are contained in the Memorandum, except that such
estimates, projections and other forecasts and plans have been prepared in good
faith on the basis of assumptions stated therein, which assumptions were
believed to be reasonable at the time of such preparation.


 
3

--------------------------------------------------------------------------------

 

(c) InVivo has all requisite corporate power and authority to conduct its
business as presently conducted and as proposed to be conducted (as described in
the Memorandum), to enter into and perform its obligations under this Agreement,
and the other agreements contemplated hereby (this Agreement and the other
agreements contemplated hereby that InVivo is executing and delivering hereunder
are collectively referred to herein as the “InVivo Transaction
Documents”).  Prior to the First Closing (as defined below), each of the InVivo
Transaction Documents (other than this Agreement, which has already been
authorized) will have been duly authorized.  This Agreement has been duly
authorized, executed and delivered and constitutes, and each of the other InVivo
Transaction Documents, upon due execution and delivery, will constitute, valid
and binding obligations of InVivo, enforceable against InVivo in accordance with
their respective terms (i) except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect related to laws affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and except that no representation is
made herein regarding the enforceability of InVivo’s obligations to provide
indemnification and contribution remedies under the securities laws and (ii)
subject to the limitations imposed by general equitable principles (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).


(d)  None of the execution and delivery of or performance by InVivo under this
Agreement or any of the other InVivo Transaction Documents or the consummation
of the transactions herein or therein contemplated conflicts with or violates,
or will result in the creation or imposition of, any lien, charge or other
encumbrance upon any of the assets of InVivo under any agreement or other
instrument to which InVivo is a party or by which InVivo or its assets may be
bound, or any term of the certificate of incorporation or by-laws of InVivo, or
any license, permit, judgment, decree, order, statute, rule or regulation
applicable to InVivo or any of its assets, except in the case of a conflict,
violation, lien, charge or other encumbrance (except with respect to InVivo’s
Certificate of Incorporation or By-laws) which would not, or could not
reasonably be expected to, have an InVivo Material Adverse Effect.


               (e) InVivo’s financial statements, together with the related
notes, if any, included in the Memorandum, present fairly, in all material
respects, the financial position of InVivo as of the dates specified and the
results of operations for the periods covered thereby.  Such financial
statements and related notes were prepared substantially in accordance
with United States generally accepted accounting principles applied on a
consistent basis throughout the periods indicated, except that the unaudited
financial statements omit full notes, and except for normal year end
adjustments.  Except as set forth in such financial statements or otherwise
disclosed in the Memorandum, InVivo has no known material liabilities of any
kind, whether accrued, absolute or contingent, or otherwise, and subsequent to
the date of the Memorandum and prior to the date of the First Closing it shall
not enter into any material transactions or commitments without promptly
thereafter notifying the Placement Agent in writing of any such material
transaction or commitment.  The other financial and statistical information with
respect to InVivo and any pro forma information and related notes included in
the Memorandum present fairly the information shown therein on a basis
consistent with the financial statements of InVivo included in the
Memorandum. InVivo does not know of any facts, circumstances or conditions which
could materially adversely affect its operations, earnings or prospects that
have not been fully disclosed in the Memorandum. 


                (f) The conduct of business by InVivo as presently and proposed
to be conducted is not subject to continuing oversight, supervision, regulation
or examination by any governmental official or body of the United States, or any
other jurisdiction wherein InVivo conducts or proposes to conduct such business,
except as described in the Memorandum and except as such regulation is
applicable generally to enterprises involved in the business in which InVivo is
engaged.  InVivo has obtained all material licenses, permits and other
governmental authorizations necessary to conduct its business as presently
conducted.  InVivo has not received any notice of any violation of, or
noncompliance with, any federal, state, local or foreign laws, ordinances,
regulations and orders (including, without limitation, those relating to
environmental protection, occupational safety and health, securities laws, equal
employment opportunity, consumer protection, credit reporting,
“truth-in-lending”, and warranties and trade practices) applicable to its
business, the violation of, or noncompliance with, would have an InVivo Material
Adverse Effect, and InVivo knows of no facts or set of circumstances which could
give rise to such a notice.

 
4

--------------------------------------------------------------------------------

 

                (g) No default by InVivo or, to the knowledge of InVivo, any
other party, exists in the due performance under any material agreement to which
InVivo is a party or to which any of its assets is subject (collectively, the
“InVivo Agreements”).  The InVivo Agreements disclosed in the Memorandum are the
only material agreements to which InVivo is bound or by which its assets are
subject, are accurately described in the Memorandum and are in full force and
effect in accordance with their respective terms, subject to any applicable
bankruptcy, insolvency or other laws affecting the rights of creditors generally
and to general equitable principles and the availability of specific
performance.


                (h) Subsequent to the respective dates as of which information
is given in the Memorandum, InVivo has operated its business in the ordinary
course and, except as may otherwise be set forth in the Memorandum, there has
been no: (i) InVivo Material Adverse Effect; (ii) transaction otherwise than in
the ordinary course of business consistent with past practice; (iii) issuance of
any securities (debt or equity) or any rights to acquire any such securities
other than pursuant to equity incentive plans approved by its Board of
Directors; (iv) damage, loss or destruction, whether or not covered by
insurance, with respect to any asset or property of InVivo; or (v) agreement to
permit any of the foregoing.


                (i) Except as set forth in the Memorandum, there are no actions,
suits, claims, hearings or proceedings pending before any court or governmental
authority or, to the knowledge of InVivo, threatened, against InVivo, or
involving its assets or any of its officers or directors (in their capacity as
such) which, if determined adversely to InVivo or such officer or director,
could reasonably be expected to have an InVivo Material Adverse Effect or
adversely affect the transactions contemplated by this Agreement or the Merger
Agreement (as hereinafter defined) or the enforceability thereof.


                (j)  InVivo is not: (i) in violation of its Certificate of
Incorporation or By-laws; (ii) in default of any indenture, mortgage, deed of
trust, note or other agreement or instrument to which InVivo is a party or by
which it is or may be bound or to which any of its assets may be subject, the
default of which could reasonably be expected to have an InVivo Material Adverse
Effect; (iii) in violation of any statute, rule or regulation applicable to
InVivo, the violation of which would have an InVivo Material Adverse Effect; or
(iv) in violation of any judgment, decree or order of any court or governmental
body having jurisdiction over InVivo and specifically naming InVivo, which
violation or violations individually, or in the aggregate, could reasonably be
expected to have an InVivo Material Adverse Effect.
 
                (k)  Except as disclosed in the Memorandum, as of the date of
this Agreement, no current or former stockholder, director, officer or employee
of InVivo, nor, to the knowledge of InVivo, any affiliate of any such person is
presently, directly or indirectly through his affiliation with any other person
or entity, a party to any loan from InVivo or any other transaction (other than
as an employee) with InVivo providing for the furnishing of services by, or
rental of any personal property from, or otherwise requiring cash payments to
any such person.
 
                (l) InVivo is not obligated to pay, and has not obligated the
Placement Agent to pay, a finder’s or origination fee in connection with the
Offering (other than to the Placement Agent), and hereby agrees to indemnify the
Placement Agent from any such claim made by any other person as more fully set
forth in Section 8 hereof.  InVivo has not offered for sale or solicited offers
to purchase the Units except for negotiations with the Placement Agent.
 
                (m)  Until the earlier of (i) the Termination Date and (ii) the
Final Closing (as hereinafter defined), InVivo will not issue any press release,
grant any interview, or otherwise communicate with the media in any manner
whatsoever with respect to the Offering without the Placement Agent’s prior
written consent, which consent will not unreasonably be withheld or delayed.

 
5

--------------------------------------------------------------------------------

 

(n)  For the benefit of the Placement Agent, InVivo hereby incorporates by
reference all of the representations and warranties contained in Article II, and
its covenants contained in Article IV, of that certain Agreement and Plan of
Merger and Reorganization to be entered into prior to the Closing by and among
Pubco, InVivo and InVivo Therapeutics Acquisition Corp. (the “Merger
Agreement”), in each case with the same force and effect as if specifically set
forth herein.


(o) No representation or warranty contained in Section 2 of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein not misleading in the context of
such representations and warranties.


                2A.      Representations, Warranties and Covenants of
Pubco.  The representations and warranties of Pubco (as used in this Section 2A,
“Pubco” refers to Design Source, Inc. and its subsidiaries) contained in this
Section 2A are true and correct as of the date of this Agreement.
 
(a) The Memorandum has been prepared in conformity with all applicable laws, and
is in compliance with Regulation D, the Act and the requirements of all other
Regulations of the SEC relating to offerings of the type contemplated by the
Offering, and the applicable securities laws and the rules and regulations of
those jurisdictions wherein the Placement Agent notifies Pubco that the Units
are to be offered and sold excluding any foreign jurisdictions.  The Units will
be offered and sold pursuant to the registration exemptions provided by
Regulation D, Regulation S and Section 4(2) of the Act as a transaction not
involving a public offering and the requirements of any other applicable state
securities laws and the respective rules and regulations thereunder in those
United States jurisdictions in which the Placement Agent notifies Pubco that the
Units are being offered for sale.  None of Pubco, its affiliates, or any person
acting on its or their behalf (other than the Placement Agent, its affiliates or
any person acting on its behalf, in respect of which no representation is made)
has taken nor will it take any action that conflicts with the conditions and
requirements of, or that would make unavailable with respect to the Offering,
the exemption(s) from registration available pursuant to Rule 506 of Regulation
D, Rule 903 of Regulation S or Section 4(2) of the Act, or knows of any reason
why any such exemption would be otherwise unavailable to it (including, without
limitation, any Directed Selling Efforts (as such term is defined in Regulation
S)).  None of Pubco, its predecessors or affiliates has been subject to any
order, judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining such person for failing to comply with
Section 503 of Regulation D.  Pubco has not, for a period of six months prior to
the commencement of the offering of Units, sold, offered for sale or solicited
any offer to buy any of its securities in a manner that would be integrated with
the offer and sale of the Units pursuant to this Agreement, would cause the
exemption from registration set forth in Rule 506 of Regulation D to become
unavailable with respect to the offer and sale of the Units pursuant to this
Agreement in the United States or to, by or for the benefit or account of, U.S.
Persons, or would cause the exclusion from registration provided by Rule 903 of
Regulation S to become unavailable for offers and sales of the Units pursuant to
this Agreement outside the United States to non-U.S. Persons.


                (b) As to Pubco only, the Memorandum does not include any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading: provided, however, the
foregoing does not apply to any statements or omissions made solely in reliance
on and in conformity with written information furnished to Pubco by InVivo or
the Placement Agent specifically for use in the preparation thereof.  To the
knowledge of Pubco, none of the statements, documents, certificates or other
items made, prepared or supplied by Pubco with respect to the transactions
contemplated hereby contains an untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which they were made.  There is no
fact which Pubco has not disclosed in the Memorandum and of which Pubco is aware
that materially adversely affects or that could reasonably be expected to have a
material adverse effect on the prospects, condition (financial or otherwise),
operations or assets of Pubco (a “Pubco Material Adverse
Effect”).  Notwithstanding anything to the contrary herein, Pubco makes no
representation or warranty with respect to any estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and other forecasts and plans) that may have been
delivered to the Placement Agent or its representatives by Pubco, except that
such estimates, projections and other forecasts and plans have been prepared in
good faith on the basis of assumptions stated therein, which assumptions were
believed to be reasonable at the time of such preparation.  

 
6

--------------------------------------------------------------------------------

 

                (c)  Pubco has all requisite corporate power and authority to
conduct its business as presently conducted and as proposed to be conducted (as
described in the Memorandum), to enter into and perform its obligations under
this Agreement, the Subscription Agreement substantially in the form of Annex A
to the Memorandum (the “Subscription Agreement”), the Registration Rights
Agreement substantially in the form of Annex B to the Memorandum (the
“Registration Rights Agreement”), and the other agreements contemplated hereby
(this Agreement, the Subscription Agreement, the Registration Rights Agreement
and the other agreements contemplated hereby that Pubco is required to execute
and deliver are collectively referred to herein as the “Pubco Transaction
Documents”) and subject to necessary Board and stockholder approvals, to issue,
sell and deliver the Units, the shares of Common Stock underlying the Units, and
the shares of Common Stock issuable upon exercise of the Warrants (the “Warrant
Shares”), the Agent Warrants (as defined in Section 3(b)) and the Agent Warrant
Shares (as defined in Section 3(b)).  Prior to the First Closing, as defined
herein, each of the Pubco Transaction Documents will have been duly
authorized.  This Agreement has been duly authorized, executed and delivered and
constitutes, and each of the other Pubco Transaction Documents, upon due
execution and delivery, will constitute, valid and binding obligations of Pubco,
enforceable against Pubco in accordance with their respective terms (i) except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
related to laws affecting creditors’ rights generally, including the effect of
statutory and other laws regarding fraudulent conveyances and preferential
transfers, and except that no representation is made herein regarding the
enforceability of Pubco’s obligations to provide indemnification and
contribution remedies under the securities laws and (ii) subject to the
limitations imposed by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


(d)  None of the execution and delivery of, or performance by Pubco under this
Agreement or any of the other Pubco Transaction Documents or the consummation of
the transactions herein or therein contemplated conflicts with or violates, or
will result in the creation or imposition of, any lien, charge or other
encumbrance upon any of the assets of Pubco under any agreement or other
instrument to which Pubco is a party or by which Pubco or its assets may be
bound, or any term of the certificate of incorporation or by-laws of Pubco, or
any license, permit, judgment, decree, order, statute, rule or regulation
applicable to Pubco or any of its assets, except in the case of a conflict,
violation, lien, charge or other encumbrance (except with respect to Pubco’s
certificate of incorporation or by-laws) which would not, or could not
reasonably be expected to, have a Pubco Material Adverse Effect.


                (e) As of the date of the First Closing, Pubco will have the
authorized and outstanding capital stock as set forth under the heading
“Capitalization” in the Memorandum.  All outstanding shares of capital stock of
Pubco are duly authorized, validly issued and outstanding, fully paid and
nonassessable.  Except as described in the Memorandum, as of the date of the
First Closing: (i) there will be no outstanding options, stock subscription
agreements, warrants or other rights permitting or requiring Pubco or others to
purchase or acquire any shares of capital stock or other equity securities of
Pubco or to pay any dividend or make any other distribution in respect thereof;
(ii) there will be no securities issued or outstanding which are convertible
into or exchangeable for any of the foregoing and there are no contracts,
commitments or understandings, whether or not in writing, to issue or grant any
such option, warrant, right or convertible or exchangeable security; (iii) no
shares of stock or other securities of Pubco are reserved for issuance for any
purpose; (iv) there will be no voting trusts or other contracts, commitments,
understandings, arrangements or restrictions of any kind with respect to the
ownership, voting or transfer of shares of stock or other securities of Pubco,
including, without limitation, any preemptive rights, rights of first refusal,
proxies or similar rights, and (v) no person holds a right to require Pubco to
register any securities of Pubco under the Act or to participate in any such
registration.  As of the date of the First Closing, the issued and outstanding
shares of capital stock of Pubco will conform in all material respects to all
statements in relation thereto contained in the Memorandum and the Memorandum
describes all material terms and conditions thereof.  All issuances by Pubco of
its securities have been, at the times of their issuance, exempt from
registration under the Act and any applicable state securities laws.

 
7

--------------------------------------------------------------------------------

 

                (f) Immediately prior to the First Closing, the shares of Common
Stock underlying the Units, the Warrants, the Warrant Shares, the Agent Warrants
and the Agent Warrant Shares will have been duly authorized and, when issued and
delivered against payment therefor as provided in the Pubco Transaction
Documents, will be validly issued, fully paid and nonassessable.  No holder of
any of the shares of Common Stock underlying the Units, the Warrants, the
Warrant Shares, the Agent Warrants or the Agent Warrant Shares will be subject
to personal liability solely by reason of being such a holder, and except as
described in the Memorandum, none of the shares of Common Stock underlying the
Units, the Warrants, the Warrant Shares, the Agent Warrants or the Agent Warrant
Shares are subject to preemptive or similar rights of any stockholder or
security holder of Pubco or an adjustment under the antidilution or exercise
rights of any holders of any outstanding shares of capital stock, options,
warrants or other rights to acquire any securities of Pubco.  Immediately prior
to the First Closing, a sufficient number of authorized but unissued shares of
Common Stock will have been reserved for issuance upon the exercise of the
Warrants and the Agent Warrants.


                (g) No consent, authorization or filing of or with any court or
governmental authority is required in connection with the issuance or the
consummation of the transactions contemplated herein or in the other Pubco
Transaction Documents, except for required filings with the SEC and the
applicable state securities commissions relating specifically to the Offering
(all of which filings will be duly made by, or on behalf of, Pubco), other than
those which are required to be made after the First Closing (all of which will
be duly made on a timely basis).


                (h) Subsequent to the respective dates as of which information
is given in the Memorandum, Pubco has operated its business in the ordinary
course and, except as may otherwise be set forth in the Memorandum, there has
been no: (i) Pubco Material Adverse Effect; (ii) transaction otherwise than in
the ordinary course of business consistent with past practice; (iii) issuance of
any securities (debt or equity) or any rights to acquire any such securities
other than pursuant to equity incentive plans approved by its Board of
Directors; (iv) damage, loss or destruction, whether or not covered by
insurance, with respect to any asset or property of Pubco; or (v) agreement to
permit any of the foregoing.


                (i) Except as set forth in the Memorandum, there are no actions,
suits, claims, hearings or proceedings pending before any court or governmental
authority or, to the knowledge of Pubco, threatened, against Pubco, or involving
its assets or any of its officers or directors (in their capacity as such)
which, if determined adversely to Pubco or such officer or director, could not
reasonably be expected to have a Pubco Material Adverse Effect or adversely
affect the transactions contemplated by this Agreement or the Merger Agreement
or the enforceability thereof.


                (j) Pubco is not obligated to pay, and has not obligated the
Placement Agent to pay, a finder’s or origination fee in connection with the
Offering (other than to the Placement Agent), and hereby agrees to indemnify the
Placement Agent from any such claim made by any other person as more fully set
forth in Section 8 hereof.  Pubco has not offered for sale or solicited offers
to purchase the Units except for negotiations with the Placement Agent.  Except
as set forth in the Memorandum, no other person has any right to participate in
any offer, sale or distribution of Pubco’s securities to which the Placement
Agent’s rights, described herein, shall apply.

 
8

--------------------------------------------------------------------------------

 

                (k)  Neither the sale of the Units by Pubco nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.  Without limiting the
foregoing, Pubco is not (a) a person whose property or interests in property are
blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person.  Pubco and its subsidiaries, if any, are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001).


                (l)  Until the earlier of (i) the Termination Date and (ii) the
Final Closing (as hereinafter defined), Pubco will not issue any press release,
grant any interview, or otherwise communicate with the media in any manner
whatsoever with respect to the Offering without the Placement Agent’s prior
written consent, which consent will not unreasonably be withheld or delayed.


                (m)  For the benefit of the Placement Agent, Pubco hereby
incorporates by reference all of the representations and warranties contained in
Article III, and its covenants contained in Article IV, of the Merger Agreement,
in each case with the same force and effect as if specifically set forth herein


                (n)  No representation or warranty contained in Section 2A of
this Agreement contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements herein not misleading in
the context of such representations and warranties.


2B.      Representations, Warranties and Covenants of Placement Agent.  The
Placement Agent hereby represents and warrants to the Company that the following
representations and warranties are true and correct as of the date of this
Agreement:
 
(a)  The Placement Agent is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to enter into this Agreement and to carry out and
perform its obligations under the terms of this Agreement.


(b)  This Agreement has been duly authorized, executed and delivered by the
Placement Agent, and upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of the Placement Agent
enforceable against it in accordance with its terms, except as may be limited by
principles of public policy and, as to enforceability, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditor’s rights from time to time in effect and subject to
general equity principles.


(c)  The Placement Agent is a member of FINRA and is registered as a
broker-dealer under the Exchange Act (as defined below), and under the
securities acts of each state into which it is making offers or sales of the
Units.  None of the Placement Agent or its affiliates, or any person acting on
behalf of the foregoing (other than Pubco, InVivo, its or their affiliates or
any person acting on its or their behalf, in respect of which no representation
is made) has taken nor will it take any action that conflicts with the
conditions and requirements of, or that would make unavailable with respect to
the Offering, the exemption(s) from registration available pursuant to Rule 506
of Regulation D, Rule 903 of Regulation S or Section 4(2) of the Act, or knows
of any reason why any such exemption would be otherwise unavailable to it.

 
9

--------------------------------------------------------------------------------

 

3.             Placement Agent Compensation.


(a)  In connection with the Offering, the Company will pay at each Closing a
cash fee (the “Agent Cash Fee”) to the Placement Agent equal to 10% of the gross
proceeds from the sale of the Units consummated at such Closing, which shall
include, without limitation, Units issued in consideration for the conversion of
$500,000 of principal amount of certain convertible promissory notes of InVivo
issued in August/September 2010 (the “Bridge Notes”), together with accrued
interest thereon, into Units as contemplated in the Memorandum.  The principal
amount and accrued interest on the Bridge Notes at the time of the First Closing
is hereinafter referred to as the “Bridge Note Conversion Amount.”


(b)  As additional compensation at each Closing the Company will issue to the
Placement Agent (or its designee(s)) for nominal consideration, warrants (the
“Agent Warrants;” the Agent Cash Fee and Agent Warrants are sometimes referred
to herein collectively as “Agent Compensation”) to purchase shares of Common
Stock (the shares of Common Stock issuable upon exercise of the Agent Warrants
are hereinafter referred to as the “Agent Warrant Shares” and the Agent Warrants
and the Agent Warrant Shares are collectively referred to as the “Agent
Securities”).  A form of the Agent Warrant is attached hereto as Exhibit B. The
Agent Warrants shall be exercisable for that number of shares of Common Stock
equaling 20% of the number of shares of Common Stock (i) included in the Units
(including, without limitation, Units issued in consideration of the conversion
of the Bridge Notes) at an exercise price of $1.00 per share and (ii) issuable
upon exercise of the Warrants at an exercise price of $1.40 (the “Agent
Warrants”).  The Agent’s Warrants shall be exercisable until the date that is
five (5) years after issuance and shall contain customary weighted average
anti-dilution price protection provisions and immediate cashless exercise
provisions.
 
(c)  At each Closing, the Company will pay the Placement Agent a non-accountable
expense allowance equal to 3% of the gross proceeds from the sale of the Units
consummated at such Closing, including, without limitation, Units issued in
consideration of the conversion of the Bridge Notes (the “Agent Expense
Allowance”).  The Agent’s Expense Allowance shall not cover Blue Sky Expenses
(as defined below).  Placement Agent will not bear any of Pubco’s or InVivo’s
respective legal, accounting, printing or other expenses in connection with any
transaction contemplated hereby.  


(d)  The Company shall also pay and issue to the Placement Agent the Agent
Compensation calculated according to the percentages set forth in Sections 3(a)
and (b) of this Agreement, if any person or entity contacted by the Placement
Agent during the Offering Period (other than existing shareholders of InVivo)
and with whom the Placement Agent has discussions regarding a potential
investment in the Offering, invests in the Company (other than through open
market purchases) and irrespective of whether such potential investor purchased
Units in the Offering.  (the “Post-Closing Investors”) at any time prior to the
earlier of (i) the date that is eighteen (18) months after the Termination Date
or the Final Closing, whichever is applicable, or (ii) six (6) months after the
effectiveness of the Registration Statement registering the Shares and shares of
Common Stock issuable upon exercise of the Warrants.  The names of potential
Post-Closing Investors shall be provided in writing by the Placement Agent to
the Company at least one business day prior to the Closing (the “Post Closing
Investor List”) and such delivery shall be a condition to the Company’s
obligation to close. The Company acknowledges and agrees that the Post-Closing
Investor List is proprietary to the Placement Agent, shall be maintained in
strict confidence by the Company and those persons/entities on such list shall
not be contacted by the Company without the Placement Agent’s prior written
consent.  If an event or transaction shall occur that would entitle the
Placement Agent to receive both the Agent Compensation and the Finder’s Fee (as
such term is defined below), then the Placement Agent shall have the right to
elect which fee it shall receive in full satisfaction of the Company’s
obligations pursuant to this Section 3(d) and the Finder’s Agreement, as
described in Section 3(e) below.

 
10

--------------------------------------------------------------------------------

 

(e)  At the First Closing, the Company and the Placement Agent shall enter into
a non-exclusive Finder’s Fee Agreement (the “Finder’s Agreement”), which will
provide that, during the eighteen (18) month period following the later of the
Termination Date or the First Closing, if the Company or any of its affiliates
shall enter into any of the transactions enumerated in the Finder’s Agreement
with any party introduced to the Company by the Placement Agent and with whom
the Company enters into substantive discussions,  then the Company shall pay or
cause to be paid to the Placement Agent a cash finder’s fee (the “Finder’s Fee”)
payable in cash at the closing of such transaction, equal to 7% of the first $1
million of consideration paid by or to the Company, plus 6% of the next $1
million of consideration paid by or to the Company, plus 5% of the next $5
million of the consideration paid by or to the Company, plus 4% of the next $1
million paid by or to the Company, plus 3% of the next $1 million paid by or to
the Company, plus 2.5% of any consideration paid by or to the Company in excess
of $9 million; provided, however, that the Placement Agent will not be entitled
to a finder's fee entered into with any party with whom the Company had a
pre-existing relationship prior to the date of the specific introduction and who
was not introduced to the Company by the Placement Agent.  The Post-Closing
Investor List, together with any new introductions that are made following the
Closing (to be mutually agreed to by the Company and the Placement Agent) shall
serve as the list of parties introduced to the Company by the Placement Agent
for purposes of this section.    


(f)  In the event the Company elects to redeem the Warrants pursuant to the
provisions thereto, the Placement Agent will be engaged as exclusive warrant
solicitation agent at least 20 calendar days prior to the time notice of
redemption is delivered to holders of Warrants.  The engagement letter will
provide for the payment to the Placement Agent of, inter alia, a cash fee of 5%
of the exercise price for each warrant exercised that has been solicited by the
Placement Agent following a redemption notice.


4.            Subscription and Closing Procedures.
 
(a)  InVivo and Pubco shall cause to be delivered to the Placement Agent copies
of the Memorandum and have each consented, and hereby consent, to the use of
such copies for the purposes permitted by the Act and applicable securities laws
and in accordance with the terms and conditions of this Agreement, and hereby
each authorize the Placement Agent and its agents and employees to use the
Memorandum in connection with the sale of the Units until the earlier of (i) the
Termination Date or (ii) the Final Closing, and no person or entity is or will
be authorized to give any information or make any representations other than
those contained in the Memorandum or to use any offering materials other than
those contained in the Memorandum in connection with the sale of the Units.
 
(b)  InVivo and Pubco shall make available to the Placement Agent and its
representatives such information as may be reasonably requested in making a
reasonable investigation of InVivo and Pubco and their respective affairs and
shall provide access to such employees during normal business hours as shall be
reasonably requested by the Placement Agent.
 
(c)  Each prospective purchaser will be required to complete and execute an
original omnibus signature page, for each of the Subscription Agreement and the
Registration Rights Agreement  (the “Subscription Documents”), which will be
forwarded or delivered to the Placement Agent at the Placement Agent’s offices
at the address set forth in Section 12 hereof, together with the subscriber’s
check or other good funds in the full amount of the purchase price for the
number of Units desired to be purchased.

 
11

--------------------------------------------------------------------------------

 

(d)  All funds for subscriptions received from the Offering will be promptly
forwarded by the Placement Agent and deposited into a non-interest bearing
escrow account (the “Escrow Account”) established for such purpose with
Signature Bank (the “Escrow Agent”).  All such funds for subscriptions will be
held in the Escrow Account pursuant to the terms of an escrow agreement among
Pubco, InVivo, the Placement Agent and the Escrow Agent.  The Company will pay
all fees related to the establishment and maintenance of the Escrow Account.
Subject to the receipt of subscriptions for the Minimum Amount, the Company will
either accept or reject, for any or no reason, the Subscription Documents in a
timely fashion and at each Closing Pubco and InVivo will countersign the
Subscription Documents and provide duplicate copies of such documents to the
Placement Agent for distribution to the subscribers.  The Company, or the
Placement Agent on the Company’s behalf, will promptly return to subscribers
incomplete, improperly completed, improperly executed and rejected subscriptions
and give written notice thereof to the Placement Agent upon such return.


(e)  If subscriptions for at least the Minimum Amount have been accepted prior
to the Termination Date, the funds therefor have been collected by the Escrow
Agent and all of the conditions set forth elsewhere in this Agreement are
fulfilled, a closing shall be held promptly with respect to Units sold (the
“First Closing”).  Thereafter and assuming the Placement Agent and the Company
so elect, Over-allotment Units will continue to be offered and sold until the
Termination Date and additional closings (each a “Closing”) may from time to
time be conducted at times mutually agreed to between the Placement Agent and
the Company with respect to Over-allotment Units sold, with the final closing
(“Final Closing”) to occur within 10 days after the earlier of the Termination
Date and the date on which the Over-allotment has been fully subscribed
for.  Delivery of payment for the accepted subscriptions for Units from funds
held in the Escrow Account will be made at each Closing against delivery of the
Shares and Warrants by the Company.  Executed certificates for the Common Stock,
Warrants and the Placement Agent Warrants will be in such authorized
denominations and, with respect to investors located by the Placement Agent,
will be registered in such names as the Placement Agent may request and will be
made available to the Placement Agent for checking and packaging at the
Placement Agent’s office at each Closing or within five (5) business days
following a Closing.


(f) If Subscription Documents for the Minimum Amount have not been received and
accepted by the Company on or before the Termination Date for any reason, the
Offering will be terminated, no Units will be sold, and the Escrow Agent will,
at the request of the Placement Agent, cause all monies received from
subscribers for the Units to be promptly returned to such subscribers without
interest, penalty, expense or deduction.


5.            Further Covenants.  InVivo and Pubco hereby covenant and agree
that:


(a)           Except upon prior written notice to the Placement Agent, neither
InVivo nor Pubco shall, at any time prior to the Final Closing, knowingly take
any action which would cause any of the representations and warranties made by
it in this Agreement not to be complete and correct in all material respects on
and as of each Closing Date with the same force and effect as if such
representations and warranties had been made on and as of each such date (except
to the extent any representation or warranty relates to an earlier date).

 
12

--------------------------------------------------------------------------------

 

(b)           If, at any time prior to the Final Closing, any event shall occur
that causes (i) an InVivo Material Adverse Effect or (ii) a Pubco Material
Adverse Effect, either of which as a result it becomes necessary to amend or
supplement the Memorandum so that the representations and warranties herein
remain true and correct in all material respects, or in case it shall be
necessary to amend or supplement the Memorandum to comply with Regulation D or
any other applicable securities laws or regulations, either InVivo or Pubco, as
applicable, will promptly notify the Placement Agent and shall, at its sole
cost, prepare and furnish to the Placement Agent copies of appropriate
amendments and/or supplements in such quantities as the Placement Agent may
reasonably request.  Neither InVivo nor Pubco will at any time before the Final
Closing prepare or use any amendment or supplement to the Memorandum of which
the Placement Agent will not previously have been advised and furnished with a
copy, or which is not in compliance in all material respects with the Act and
other applicable securities laws.  As soon as InVivo or Pubco is advised
thereof, InVivo or Pubco, as applicable, will advise the Placement Agent and its
counsel, and confirm the advice in writing, of any order preventing or
suspending the use of the Memorandum, or the suspension of any exemption for
such qualification or registration thereof for offering in any jurisdiction, or
of the institution or threatened institution of any proceedings for any of such
purposes, and InVivo and Pubco, as applicable, will use their best efforts to
prevent the issuance of any such order and, if issued, to obtain as soon as
reasonably possible the lifting thereof.
 
(c)           InVivo and Pubco shall comply with the Act, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations thereunder, all applicable state securities laws and the rules and
regulations thereunder in the states in which Placement Agent's Blue Sky counsel
has advised the Placement Agent, InVivo and/or Pubco that the Units are
qualified or registered for sale or exempt from such qualification or
registration, so as to permit the continuance of the sales of the Units, and
will file or cause to be filed with the SEC, and shall promptly thereafter
forward or cause to be forwarded to the Placement Agent, any and all reports on
Form D as are required.
 
(d)           Pubco shall use best efforts to qualify the Units for sale under
the securities laws of such jurisdictions in the United States as may be
mutually agreed to by InVivo, Pubco and the Placement Agent, and Pubco will make
or cause to be made such applications and furnish information as may be required
for such purposes, provided that Pubco will not be required to qualify as a
foreign corporation in any jurisdiction or execute a general consent to service
of process.  Pubco will, from time to time, prepare and file such statements and
reports as are or may be required to continue such qualifications in effect for
so long a period as the Placement Agent may reasonably request with respect to
the Offering.
 
(e)           The Company shall place a legend on the certificates representing
the Shares, Warrants and the Agent Warrants that the securities evidenced
thereby have not been registered under the Act or applicable state securities
laws, setting forth or referring to the applicable restrictions on
transferability and sale of such securities under the Act and applicable state
laws.
 
(f)           The Company shall apply the net proceeds from the sale of the
Units for the purposes substantially as described under the “Use of Proceeds”
section of the Memorandum. Except as set forth in the Memorandum, the Company
shall not use any of the net proceeds of the Offering to repay indebtedness to
officers (other than accrued salaries incurred in the ordinary course of
business), directors or stockholders of the Company without the prior written
consent of the Placement Agent.
 
(g)           During the Offering Period, InVivo or Pubco, as applicable, shall
afford each prospective purchaser of Units the opportunity to ask questions of
and receive answers from an officer of InVivo or Pubco concerning the terms and
conditions of the Offering and the opportunity to obtain such other additional
information necessary to verify the accuracy of the Memorandum to the extent
InVivo or Pubco possesses such information or can acquire it without
unreasonable expense.
 
(h)           Except with the prior written consent of the Placement Agent,
InVivo and Pubco shall not, at any time prior to the earlier of the Final
Closing or the Termination Date, except as contemplated by the Memorandum (i)
engage in or commit to engage in any transaction outside the ordinary course of
business as described in the Memorandum, (ii) issue, agree to issue or set aside
for issuance any securities (debt or equity) or any rights to acquire any such
securities, (iii) incur, outside the ordinary course of business, any material
indebtedness, (iv) dispose of any material assets, (v) make any material
acquisition or (vi) change its business or operations.

 
13

--------------------------------------------------------------------------------

 

(i)           The Company shall pay all reasonable expenses incurred in
connection with the preparation and printing of all necessary offering documents
and instruments related to the Offering and the issuance of the Shares, the
Warrants and the Agent Warrants and will also pay the Company's own expenses for
accounting fees, legal fees and other costs involved with the
Offering.  Notwithstanding the foregoing, Pubco’s legal fees shall be limited to
a maximum of $145,000.00.  The Company will provide at its own expense such
quantities of the Memorandum and other documents and instruments relating to the
Offering as the Placement Agent may reasonably request.  In addition, the
Company will pay all reasonable filing fees, costs and legal fees for Blue Sky
services and related filings and reasonable expenses of counsel (up to $5,000 of
legal fees), which $5,000 of legal fees and an additional amount commensurate
with the required filing fees shall be paid on or before the First Closing with
respect to obtaining Blue Sky exemptions.  Additional amounts, if any, for
required filing fees shall be paid at any subsequent Closing, as
applicable.  The Blue Sky filings shall be prepared by the Placement Agent’s
counsel for the Company’s account.  Further, as promptly as practicable after
the Closing, the Company shall prepare, at its own expense, velobound "closing
binders" relating to the Offering and will distribute such binders to the
individuals designated by counsel to the Placement Agent.
 
 (j)           Until the earlier of the Termination Date or the Final Closing,
neither InVivo nor Pubco nor any person or entity acting on such persons’ behalf
will negotiate with any other placement agent or underwriter with respect to a
private or public offering of such entity’s debt or equity securities.  Neither
InVivo nor Pubco nor anyone acting on such persons’ behalf will, until the
earlier of the Termination Date or the Final Closing, without the prior written
consent of the Placement Agent, offer for sale to, or solicit offers to
subscribe for Shares from, or otherwise approach or negotiate in respect thereof
with, any other person.
 
(k)           Effective upon the sale of the Minimum Amount, the Placement Agent
shall have a eighteen (18) month right of first refusal from such date to act as
a lead placement agent on any future private placement of the Company’s
securities in which the Company seeks to utilize a third party placement
agent.  It is understood that if a third party broker-dealer provides the
Company with written terms with respect to a future securities offering that the
Company wishes to accept during such twelve month period (“Written Offering
Terms”), the Company shall promptly present same to the Placement Agent.  The
Placement Agent shall have ten (10) business days from its receipt of the
Written Offering Terms in which to determine whether or not to accept such offer
and, if the Placement Agent refuses, and provided that such financing is
consummated (a) with another placement agent or underwriter upon substantially
the same terms and conditions as the Written Offering Terms and (b) within two
months after the end of the aforesaid ten (10) business day period, this right
of first refusal shall thereafter be forfeited and terminated; provided,
however, if the financing is not consummated under the conditions of clauses (a)
and (b) above, then the right of first refusal shall once again be reinstated
under the same terms and conditions set forth in this Section 6(i) during the
remainder of such eighteen (18) month period.  
 
 (l)           Effective with the First Closing, the Company will, at Placement
Agent’s option and if so requested by Placement Agent, recommend and use its
best efforts to appoint and elect one designee of Placement Agent, at the option
of Placement Agent, as a member of its Board of Directors; such designee, if
elected or appointed, shall attend meetings of the Board and receive no more or
less compensation than is paid to other non-management directors of the Company
and shall be entitled to receive reimbursement for all reasonable costs incurred
in attending such meetings including, but not limited to, food, lodging and
transportation.  To the extent permitted by law, the Company will agree to
indemnify Placement Agent’s designee for the actions of such designee as a
director of the Company.  In the event the Company maintains a liability
insurance policy affording coverage for the acts of its officers and directors,
it will agree to include Placement Agent’s designee as an insured under such
policy.  If Placement Agent does not exercise its option to designate such
member of the Company's Board of Directors, Placement Agent shall nonetheless
have the right to send a representative (who need not be the same individual
from meeting to meeting) to observe each meeting of the Board of Directors.  The
Company agrees to give Placement Agent notice of each such meeting (or copies of
any consents in lieu of meetings) and to provide Placement Agent with an agenda
and minutes of the meeting no later than it gives such notice and provides such
items to the directors.  The foregoing board nominee right shall be in place for
a two year period following the Final Closing.

 
14

--------------------------------------------------------------------------------

 

6.             Conditions of Placement Agent’s Obligations.  The obligations of
the Placement Agent hereunder to effect a Closing are subject to the
fulfillment, at or before each Closing, of the following additional conditions:
 
(a)           Each of the representations and warranties made by InVivo and
Pubco qualified as to materiality shall be true and correct at all times prior
to and on each Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and the representations and warranties made by InVivo and Pubco not qualified as
to materiality shall be true and correct in all material respects at all times
prior to and on each Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date.
 
 (b)          InVivo and Pubco shall have performed and complied in all material
respects with all agreements, covenants and conditions required to be performed
and complied with by it at or before the Closing.
 
(c)           The Memorandum did not, and as of the date of any amendment or
supplement thereto will not, include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(d)           No order suspending the use of the Memorandum or enjoining the
Offering or sale of the Units shall have been issued, and no proceedings for
that purpose or a similar purpose shall have been initiated or pending, or, to
the best of InVivo’s and Pubco’ knowledge, be contemplated or threatened.
 
(e)           The Placement Agent shall have received a certificate of the Chief
Executive Officer of each of InVivo and Pubco, dated as of the Closing Date,
certifying, as to the fulfillment of the conditions set forth in subparagraphs
(a), (b), (c) and (d) above.
 
(f)           InVivo and Pubco shall have delivered to the Placement Agent: (i)
a good standing certificate dated as of a date within 10 days prior to the
Closing Date from the secretary of state of its jurisdiction of incorporation;
and (ii) resolutions of InVivo's and Pubco's Board of Directors approving this
Agreement and the transactions and agreements contemplated by this Agreement,
the Merger Agreement and the Memorandum, certified by the Chief Executive
Officer of InVivo and Pubco, and (iii) resolutions of InVivo's shareholders and
InVivo Acquisition Corp.’s Board of Directors and shareholders approving the
Merger Agreement and the transactions and agreements contemplated by the Merger
Agreement.
 
(g)           At each Closing, the Company shall pay and/or issue to the
Placement Agent the Agent Compensation and Agent Expense Allowance earned in
such Closing.

 
15

--------------------------------------------------------------------------------

 

(h)           InVivo shall deliver to the Placement Agent a signed opinion of
Meister Selig & Fein LLP, counsel to InVivo, dated as of the Closing Date,
substantially in the form annexed hereto as Exhibit A-1.  Pubco shall deliver to
the Placement Agent a signed opinion of Gottbetter & Partners, LLP, counsel to
Pubco, dated as of the Closing Date, substantially in the form annexed hereto as
Exhibit A-2.
 
(i)           All proceedings taken at or prior to the Closing in connection
with the authorization, issuance and sale of the Shares, the Warrants and the
Agent Warrants will be reasonably satisfactory in form and substance to the
Placement Agent and its counsel, and such counsel shall have been furnished with
all such documents, certificates and opinions as it may reasonably request upon
reasonable prior notice in connection with the transactions contemplated hereby.
 
(j)           The Reverse Merger per the terms of the Merger Agreement shall
have been consummated.
 
(k)           Lock-up agreements with all of InVivo’s existing officers and
directors and stockholders who own in the aggregate 5% of the fully-diluted
ownership of InVivo prior to the First Closing, in form and substance reasonably
acceptable to the Placement Agent and consistent with the terms set forth in the
Memorandum, shall have been executed and delivered to the Placement Agent.
 
(l)           Master Services Agreement with the Placement Agent in form and
substance reasonably acceptable to the Placement Agent and consistent with the
terms set forth in the Memorandum.
 
7.           Conditions of Pubco’s and InVivo’s Obligations.  The obligations of
Pubco and InVivo hereunder to effect a Closing are subject to the fulfillment,
at or before each Closing, of the following additional conditions:
 
(a)           Each of the representations and warranties made by Placement Agent
herein being true and correct as of each Closing Date.


(b)           Lock-up agreements with each of Adam Stern and related parties of
the Placement Agent and Adam Stern that purchased shares of Pubco Common
Stock,  in form and substance reasonably acceptable to InVivo and consistent
with the terms set forth in the Memorandum, shall have been executed and
delivered to the Company.

 
16

--------------------------------------------------------------------------------

 

8.            Indemnification.


(a)           Pubco and InVivo severally if the Merger does not occur, and
jointly and severally following the consummation of the Merger,  will: (i)
indemnify and hold harmless the Placement Agent, its agents and their respective
officers, directors, employees, selected dealers and each person, if any, who
controls the Placement Agent within the meaning of the Act and such agents (each
an “Indemnitee” or a "Placement Agent Party") against, and pay or reimburse each
Indemnitee for, any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof),
joint or several (which will, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees, including appeals), to which any Indemnitee may
become subject (x) under the Act or otherwise, in connection with the offer and
sale of the Units and (y) as a result of the breach of any representation,
warranty or covenant made by either InVivo or Pubco herein, regardless of
whether such losses, claims, damages, liabilities or expenses shall result from
any claim by any Indemnitee or by any third party; and  (ii) reimburse each
Indemnitee for any legal or other expenses reasonably incurred in connection
with investigating or defending against any such loss, claim, action, proceeding
or investigation; provided, however, that Pubco and InVivo will not be liable in
any such case to the extent that any such claim, damage or liability is finally
judicially determined to have resulted exclusively from (A) an untrue statement
or alleged untrue statement of a material fact made in the Memorandum, or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, made
solely in reliance upon and in conformity with written information furnished to
Pubco and/or InVivo by the Placement Agent specifically for use in the
Memorandum or (B) any violations by the Placement Agent of the Act or state
securities laws which does not result from a violation thereof by InVivo, Pubco,
or any of their respective affiliates.  In addition to the foregoing agreement
to indemnify and reimburse, Pubco and InVivo jointly and severally will
indemnify and hold harmless each Indemnitee against any and all losses, claims,
damages, liabilities or expenses whatsoever (or actions or proceedings or
investigations in respect thereof), joint or several (which shall, for all
purposes of this Agreement, include, but not be limited to, all reasonable costs
of defense and investigation and all reasonable attorneys' fees, including
appeals) to which any Indemnitee may become subject insofar as such costs,
expenses, losses, claims, damages or liabilities arise out of or are based upon
the claim of any person or entity that he or it is entitled to broker’s or
finder’s fees from any Indemnitee in connection with the Offering, other than
fees due to the Placement Agent.  The foregoing indemnity agreements will be in
addition to any liability Pubco and InVivo may otherwise have.


(b)           The Placement Agent will indemnify and hold harmless Pubco and
InVivo, their respective officers, directors, and each person, if any, who
controls such entity within the meaning of the Act against, and pay or reimburse
any such person for, any and all losses, claims, damages, liabilities or
expenses whatsoever (or actions, proceedings or investigations in respect
thereof) to which Pubco or InVivo or any such person may become subject under
the Act or otherwise, whether such losses, claims, damages, liabilities or
expenses shall result from any claim of Pubco, InVivo or any such person who
controls Pubco or InVivo within the meaning of the Act or by any third party,
but only to the extent that such losses, claims, damages or liabilities are
based upon any untrue statement or alleged untrue statement of any material fact
contained in the Memorandum made in reliance upon and in conformity with
information contained in the Memorandum relating to the Placement Agent, or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
either case, if made or omitted in reliance upon and in conformity with written
information furnished to Pubco or InVivo by the Placement Agent, specifically
for use in the preparation thereof.  The Placement Agent will reimburse the
Company or any such person for any legal or other expenses reasonably incurred
in connection with investigating or defending against any such loss, claim,
damage, liability or action, proceeding or investigation to which such indemnity
obligation applies.  The foregoing indemnity agreements are in addition to any
liability which the Placement Agent may otherwise have.


                   (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, claim, proceeding or
investigation (the “Action”), such indemnified party, if a claim in respect
thereof is to be made against the indemnifying party under this Section 8, will
notify the indemnifying party of the commencement thereof, but the omission to
so notify the indemnifying party will not relieve it from any liability that it
may have to any indemnified party under this Section 8 unless the indemnifying
party has been substantially prejudiced by such omission.  The indemnifying
party will be entitled to participate in and, to the extent that it may wish,
jointly with any other indemnifying party, to assume the defense thereof subject
to the provisions herein stated, with counsel reasonably satisfactory to such
indemnified party.  The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party.  No
settlement of any Action against an indemnified party will be made without the
consent of the indemnifying party and the indemnified party, which consent shall
not be unreasonably withheld or delayed in light of all factors of importance to
such party, and no indemnifying party shall be liable to indemnify any person
for any settlement of any such claim effected without such indemnifying party’s
consent.

 
17

--------------------------------------------------------------------------------

 

9.            Contribution.  To provide for just and equitable contribution, if:
(i) an indemnified party makes a claim for indemnification pursuant to Section 8
hereof and it is finally determined, by a judgment, order or decree not subject
to further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Exchange Act, or otherwise, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Placement Agent on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses (or actions in respect thereof), as
well as any other relevant equitable considerations.  The relative benefits
received by the Company on the one hand and the Placement Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
Offering (before deducting expenses) received by the Company bear to the total
Agent Cash Fees received by the Placement Agent.  The relative fault, in the
case of an untrue statement, alleged untrue statement, omission or alleged
omission will be determined by, among other things, whether such statement,
alleged statement, omission or alleged omission relates to information supplied
by the Company or by the Placement Agent, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement, alleged statement, omission or alleged omission.  The Company and the
Placement Agent agree that it would be unjust and inequitable if the respective
obligations of the Company and the Placement Agent for contribution were
determined by pro rata allocation of the aggregate losses, liabilities, claims,
damages and expenses or by any other method or allocation that does not reflect
the equitable considerations referred to in this Section 9.  No person guilty of
a fraudulent misrepresentation (within the meaning of Section 10(f) of the Act)
will be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation.  For purposes of this Section 9, each person, if
any, who controls the Placement Agent within the meaning of the Act will have
the same rights to contribution as the Placement Agent, and each person, if any,
who controls the Company within the meaning of the Act will have the same rights
to contribution as the Company, subject in each case to the provisions of this
Section 9.  Anything in this Section 9 to the contrary notwithstanding, no party
will be liable for contribution with respect to the settlement of any claim or
action effected without its written consent.  This Section 9 is intended to
supersede, to the extent permitted by law, any right to contribution under the
Act, the Exchange Act or otherwise available.

 
18

--------------------------------------------------------------------------------

 

10.           Termination.
 
(a) The Offering may be terminated by the Placement Agent at any time prior to
the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the InVivo or Pubco contained herein
or in the Memorandum shall prove to have been false or misleading in any
material respect when actually made; (ii) InVivo or Pubco shall have failed to
perform any of its material obligations hereunder or under any other InVivo
Transaction Document, Pubco Transaction Document or any other transaction
document; (iii) there shall occur any event, within the control of either InVivo
or Pubco, that could materially adversely affect the transactions contemplated
hereunder or the ability of InVivo or Pubco to perform hereunder; or (iv) the
Placement Agent determines that it is reasonably likely that any of the
conditions to Closing set forth herein will not, or cannot, be satisfied.  In
the event of any such termination by the Placement Agent pursuant to clauses
(i), (ii) or (iii) of this Section 10(a), the Placement Agent shall be entitled
to receive from the breaching party, within five (5) business days of the
Termination Date, in addition to other rights and remedies it may have
hereunder, at law or otherwise, an amount equal to the sum of (x) $100,000 and
(y) reimbursement of documented out-of-pocket expenses of the Placement Agent
incurred through the date of such termination up to the sum of $25,000
(collectively, the “Termination Amount”).  In the event of a termination by the
Placement Agent under Section 10(a)(iv), the Placement Agent shall not be
entitled to any further compensation pursuant to these termination provisions.
 
(b)  This Offering may be terminated by Pubco and InVivo on a joint basis only
at any time prior to the expiration of the Offering Period (i) in the event that
the Placement Agent shall have failed to perform any of its material obligations
hereunder or (ii) on account of the Placement Agent’s fraud, illegal or willful
misconduct or gross negligence.  In the event of any such termination pursuant
to this Section 10(b), the Placement Agent shall not be entitled to any further
compensation pursuant to these termination provisions.    


(c)  In the event Pubco or InVivo unilaterally decides for any reason (other
than pursuant to Section 10(b) above or Section 10(d) below) to terminate the
Offering at any time prior to the First Closing (the “Unilateral Termination”),
the Placement Agent shall be entitled to receive from the terminating party the
greater of (i) $200,000 or (ii) the Agent Cash Fee and Agent Expense Allowance
calculated based on amounts in escrow at the time of termination (this (ii)
hereinafter the “Fee/Expense Escrow Amount”) (such applicable amount the
“Unilateral Termination Amount”).  In addition, if within twelve (12) months
after the Unilateral Termination, either Pubco or InVivo conduct a public or
private offering of its securities or enters into a letter of intent with
respect to the foregoing, then upon the closing of any such transaction, the
terminating party shall pay the Placement Agent in cash, within five (5)
business days of the closing of any such transaction an amount equal to 2% of
the gross proceeds from such private or public offering (the “Additional
Unilateral Termination Amount”).


(d) This Offering may be terminated upon mutual agreement of Pubco, InVivo and
the Placement Agent at any time prior to the expiration of the Offering
Period.  If the Offering is terminated pursuant to this Section 10(d), then in
cases in which no Closing had been theretofore consummated, each party shall pay
its own respective expenses.


(e)  Before any termination by the Placement Agent under Section 10(a) or by
Pubco and InVivo under Section 10(b) shall become effective, the terminating
party shall give written notice to the other party of its intention to terminate
the Offering (the “Termination Notice”).  The Termination Notice shall specify
the grounds for the proposed termination. If the specified grounds for
termination, or their resulting adverse effect on the transactions contemplated
hereby, are curable, then the other party shall have ten (10) days from the
Termination Notice within which to remove such grounds or to eliminate all of
their material adverse effects on the transactions contemplated hereby;
otherwise, the Offering shall terminate.

 
19

--------------------------------------------------------------------------------

 

(f)  In the event that a majority of the InVivo’s capital stock or assets is
sold, or InVivo is merged with or merges with or into another entity or
otherwise combined with or acquired, or enters into a letter of intent or
memorandum of understanding with respect to any of the foregoing, within one
year after the Offering is terminated, then upon the closing of any such
transaction, InVivo or its successor shall pay the Placement Agent in cash,
within five (5) business days of the closing of any such transaction, an amount
equal to three percent (3%) of the total consideration received or receivable by
InVivo or any of its officers, directors or stockholders in connection with such
transaction (the “Transaction Fee”); provided, however, the Transaction Fee
shall be payable only in the event that the Offering was terminated as a result
of a Unilateral Termination.  Notwithstanding the foregoing, however, if an
event or transaction shall occur that would entitle the Placement Agent to
receive both the the Unilateral Termination Amount and the Transaction Fee, then
the Placement Agent may elect which of the two such fees, but may elect only one
of such fees, it shall collect from InVivo.  In the event that the Placement
Agent has elected to receive the Unilateral Termination Amount in accordance
with this Section 10, and subsequently an event or transaction occurs that would
have entitled the Placement Agent to receive a Transaction Fee in excess of such
Unilateral Termination Amount, then the Placement Agent may require InVivo to
pay it the difference between the Unilateral Termination Amount already paid and
the amount of the Transaction Fee to which it otherwise would have been entitled
to receive from InVivo.


(g) In addition to all amounts payable and remedies provided above, in the event
of any termination prior to the consummation of a Closing hereunder, InVivo
shall compensate the Placement Agent in the sum of $65,000 for its finders fee
for the Bridge Note Offering.


           (h)  Upon any termination pursuant to this Section 10, the Placement
Agent and Pubco will instruct Escrow Agent to cause all monies received with
respect to the subscriptions for Units not accepted by the Company to be
promptly returned to such subscribers without interest, penalty or deduction.


11.          Survival.
 
               (a) The obligations of the parties to pay any costs and expenses
hereunder and to provide indemnification and contribution as provided herein
shall survive any termination hereunder.  In addition, the provisions of
Sections 3(d), and 8 through 16 shall survive the sale of the Units or any
termination of the Offering hereunder.


               (b) The respective indemnities, covenants, representations,
warranties and other statements of Pubco, InVivo and the Placement Agent set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of, and regardless
of any access to information by, Pubco, InVivo or the Placement Agent, or any of
their officers or directors or any controlling person thereof, and will survive
the sale of the Units or any termination of the Offering hereunder for a period
of four years from the earlier to occur of the Final Closing or the termination
of the Offering.
.
 
             12.             Notices.  All communications hereunder will be in
writing and, except as otherwise expressly provided herein or after notice by
one party to the other of a change of address, if sent to the Placement Agent,
will be mailed, delivered or telefaxed and confirmed to Spencer Trask Ventures,
Inc., 535 Madison Avenue, 18th Floor, New York, New York 10022, Attention: John
Heidenreich, President, telefax number (212) 888-9103, with a copy to: Littman
Krooks LLP, 655 Third Avenue, 20th Floor, New York, New York 10017, Attn: Steven
D. Uslaner, Esq., telefax number (212) 490-2990, if sent to InVivo or the
Company, will be mailed, delivered or telefaxed and confirmed to InVivo
Therapeutics Corporation One Broadway, 14th Floor, Cambridge, Ma. 02142, Attn:
Frank M. Reynolds, President, telefax number (617) 225-4430, with a copy to
Meister Selig & Fein LLP, Two Grand Central Tower, 140 East 45th  Street, 19th
Floor, New York, NY 10017, Attn: Mitchell L. Lampert, Esq., telefax number
(212) 655-3535 and if sent to Pubco, will be mailed, delivered or telefaxed and
confirmed to Design Source, Inc., 100 Europa Drive, Suite 455, Chapel Hill, NC
27517, Attn: Peter Reichard, President, telefax number (919) 933-2730, with a
copy to Gottbetter & Partners, LLP, 488 Madison Ave., 12th Floor, New York, NY
10022, Attn: Scott E. Rapfogel, Esq., telefax number (212) 400-6901.

 
20

--------------------------------------------------------------------------------

 

13.  Governing Law, Jurisdiction.  This Agreement shall be deemed to have been
made and delivered in New York City and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York without regard to principles of conflicts of law
thereof.  Any and all disputes, controversies or claims arising out of or
relating to this Agreement, or the breach, termination or invalidity thereof,
shall be finally and exclusively resolved by arbitration in accordance with the
Arbitration Rules of the American Arbitration Association (“AAA”) as at present
in force. The arbitration shall take place in New York City, the State of New
York. The parties hereby submit themselves to the exclusive jurisdiction of the
arbitration tribunal in the City of New York, the State of New York under the
auspices of AAA. To the extent permitted by law, the award of the arbitrators
may include, without limitation, one or more of the following: a monetary award,
a declaration of rights, an order of specific performance, an injunction, and/or
a reformation of the contract. The decision of the arbitrators shall be final
and binding upon the parties hereto, and judgment on the award may be entered in
any court having jurisdiction over the subject matter thereof. The cash expenses
of the arbitration (including without limitation reasonable fees and expenses of
counsel, experts and consultants) shall be borne by the party against whom the
decision of the arbitrators is rendered; provided that if a party prevails only
partially, such party shall be entitled to be reimbursed for such costs and
expenses in the proportion that the dollar amount successfully claimed by the
prevailing party bears to the aggregate dollar amount claimed.
 
14.           Miscellaneous.  No provision of this Agreement may be changed or
terminated except by a writing signed by the party or parties to be charged
therewith.  Unless expressly so provided, no party to this Agreement will be
liable for the performance of any other party’s obligations hereunder.  Either
party hereto may waive compliance by the other with any of the terms, provisions
and conditions set forth herein; provided, however, that any such waiver shall
be in writing specifically setting forth those provisions waived thereby.  No
such waiver shall be deemed to constitute or imply waiver of any other term,
provision or condition of this Agreement. Neither party may assign its rights or
obligations under this Agreement to any other person or entity without the prior
written consent of the other party.
 
15.           Entire Agreement; Severability.  This Agreement together with any
other agreement referred to herein supersedes all prior understandings and
written or oral agreements between the parties with respect to the Offering and
the subject matter hereof. If any portion of this Agreement shall be held
invalid or unenforceable, then so far as is reasonable and possible (i) the
remainder of this Agreement shall be considered valid and enforceable and (ii)
effect shall be given to the intent manifested by the portion held invalid or
unenforceable.
 
16.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.
 
[Signatures on following page.]
 

 
21

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of the agreement among
Pubco, InVivo and the Placement Agent, kindly sign and return this Agreement,
whereupon it will become a binding agreement among Pubco, InVivo and the
Placement Agent in accordance with its terms.
 
INVIVO THERAPEUTICS CORPORATION
   
By:
/s/ Frank Reynolds
 
Frank Reynolds
 
Chief Executive Officer
   
DESIGN SOURCE, INC.
   
By:
/s/ Peter Reichard
 
Peter Reichard
 
President and Chief Executive Officer



Accepted and agreed to this
____ day of September, 2010:


SPENCER TRASK VENTURES, INC.
   
By:
/s/ John Heidenreich
 
John Heidenreich
 
President


 
22

--------------------------------------------------------------------------------

 

Exhibit A-1


Form of Opinion-InVivo Counsel


2.1           InVivo (the term "Company" when used herein, refers to InVivo) has
been duly organized as a corporation and is validly existing and in good
standing under the laws of the jurisdiction of its incorporation, has full
corporate power and authority to own, lease and operate its properties and
conduct its business as described in the Memorandum and is duly qualified as a
foreign corporation for the transaction of business and is in good standing in
each jurisdiction where the conduct of its business makes such qualification
necessary, except where the failure to so qualify would not have a material
adverse effect upon the business (as currently conducted), financial condition,
prospects or results of operation of the Company (a "Material Adverse Effect").
 
2.2           The authorized capital stock of the Company on the date hereof
consists of (i) [_______________] shares of Common Stock, [$0.___] par value per
share, and (ii) [_________________] shares of Preferred Stock, [$0.____] par
value per share.
 
2.3           The execution and delivery by InVivo of the Transaction Documents
to which it is a party and the consummation by InVivo of the transactions
contemplated thereby have been duly authorized by all necessary corporate action
on the part of InVivo and duly executed and delivered by InVivo.  Each of the
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of InVivo, enforceable against InVivo in accordance with its
terms.
 
2.4           The execution and delivery by InVivo of the Transaction
Documents1 to which it is a party and the consummation by InVivo of the
transactions contemplated thereby will not (i) violate the provisions of the
Delaware General Corporation Law or any United States federal or state law, rule
or regulation known to us to be currently applicable to InVivo or (ii) violate
the provisions of InVivo's Certificate of Incorporation or By-Laws; (iii)
violate any judgment, decree, order or award known to us of any court,
governmental body or arbitrator having jurisdiction over InVivo; or (iv) result
in the breach or termination of any material term or provision of an agreement
known to us to which InVivo is a party, except in any such case where the breach
or violation would not have a Material Adverse Effect on InVivo or its ability
to perform its obligations under the Transaction Documents.
 
2.5           To our knowledge, there is no action, proceeding or litigation
pending or threatened against InVivo before any court, governmental or
administrative agency or body.
 
2.6           Either (i) no consent, approval or authorization of, or other
action by, and no notice to or filing with, any United States federal or state
governmental authority on the part of InVivo is required in connection with the
valid execution and delivery of the Transaction Documents to which it is a party
and the consummation by InVivo of the transactions contemplated thereunder,
except for (A) the filing of a Form D that may be filed with the United States
Securities and Exchange Commission; (B) any filings under the securities laws of
the various jurisdictions in which the Shares, Warrants and Placement Agent
Warrants are being offered and sold in the Offering; and (C) any filings
relating to public disclosure of the transactions contemplated by the
Transaction Documents, or (ii) any required consent, approval, authorization,
action or filing has been obtained, performed or made by InVivo.
 

--------------------------------------------------------------------------------

1  Transaction Documents should include the Placement Agency Agreement, Escrow
Deposit Agreement, the Merger Agreement,  Warrant, Placement Agent Warrant;
Registration Rights Agreement, Subscription Agreements.

 
23

--------------------------------------------------------------------------------

 

Exhibit A-2
Form of Opinion-Pubco Counsel


[
2.1           InVivo Therapeutics Holdings Corp. (the term "Company" when used
herein, refers to InVivo Therapeutics Holdings Corp.) has been duly organized as
a corporation and is validly existing and in good standing under the laws of the
jurisdiction of its incorporation, has full corporate power and authority to
own, lease and operate its properties and conduct its business as described in
the Company’s Annual Report on Form 10-K for the year ended March 31, 2010 and
is duly qualified as a foreign corporation for the transaction of business and
is in good standing in each jurisdiction where the conduct of its business makes
such qualification necessary, except where the failure to so qualify would not
have a material adverse effect upon the business (as currently conducted),
financial condition, prospects or results of operation of the Company (a
"Material Adverse Effect").
 
2.2           The authorized capital stock of the Company on the date hereof
consists of (i) [_______________] shares of Common Stock, [$0.___] par value per
share, and (ii) [_________________] shares of Preferred Stock, [$0.____] par
value per share. All outstanding shares of capital stock of the Company have
been duly authorized and are validly issued, fully paid and non-assessable.
 
2.3           The Shares, the Warrants, the Placement Agent Warrants, and the
shares of Common Stock issuable upon exercise of the Warrants and the Placement
Agent Warrants have been duly authorized for issuance by all necessary corporate
action on the part of the Company. The Shares and the shares of Common Stock
issuable upon exercise of the Warrants and the Placement Agent Warrants when
issued, sold and delivered against payment therefore in accordance with the
provisions of the Memorandum, the Subscription Agreements, the Warrants or the
Placement Agent Warrants, as applicable, will be duly and validly issued, fully
paid and non-assessable. The issuance of the Shares, the Warrants and the
Placement Agent Warrants and the shares of Common Stock issuable upon exercise
of the Warrants and the Placement Agent Warrants are not subject to any
statutory or, to our knowledge, contractual or other preemptive rights. A
sufficient number of authorized but unissued shares of Common Stock have been
reserved for issuance upon exercise of the Warrants and the Placement Agent
Warrants.
 
2.4           The execution and delivery by the Company of the Transaction
Documents to which they are a party and the consummation by the Company of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the Company, and duly executed and delivered by
the Company, as applicable. Each of the Transaction Documents to which it is a
party constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
 
2.5           The execution and delivery by the Company of the Transaction
Documents2 to which they are a party and the consummation by the Company of the
transactions contemplated thereby will not (i) violate the provisions of the
Delaware General Corporation Law or any United States federal or state law, rule
or regulation known to us to be currently applicable to the Company,  (ii)
violate the provisions of the Company's Certificate of Incorporation or By-Laws;
(iii) violate any judgment, decree, order or award known to us of any court,
governmental body or arbitrator having jurisdiction over the Company; or (iv)
result in the breach or termination of any material term or provision of an
agreement known to us to which the Company is a party, except in any such case
where the breach or violation would not have a Material Adverse Effect on the
Company or its ability to perform its obligations under the Transaction
Documents.
 

--------------------------------------------------------------------------------

2  Transaction Documents should include the Placement Agency Agreement, Escrow
Deposit Agreement, the Merger Agreement,  Warrant, Placement Agent Warrant;
Registration Rights Agreement, Subscription Agreements.

 
24

--------------------------------------------------------------------------------

 
 


2.6           Assuming that the Shares were sold only to "accredited investors"
(as defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended ("1933 Act")) and the Placement Agent complied in all material
respects with Regulation D and the terms and conditions of the Offering set
forth in the Placement Agency Agreement and the Memorandum, such sales were made
in conformity in all material respects with the requirements of Section 4(2) of
the 1933 Act and Regulation D, and with the requirements of all other United
States federal regulations applicable to the Company currently in effect
relating to private offerings of securities of the type made in the Offering.
 
2.7           To our knowledge, there is no action, proceeding or litigation
pending or threatened against the Company before any court, governmental or
administrative agency or body.
 
2.8           Either (i) no consent, approval or authorization of, or other
action by, and no notice to or filing with, any United States federal or state
governmental authority on the part of the Company is required in connection with
the valid execution and delivery of the Transaction Documents to which it is a
party and the consummation by the Company of the transactions contemplated
thereunder, except for (A) the filing of a Form D that may be filed with the
United States Securities and Exchange Commission; (B) any filings under the
securities laws of the various jurisdictions in which the Shares, Warrants and
Placement Agent Warrants are being offered and sold in the Offering; and (C) any
filings relating to public disclosure of the transactions contemplated by the
Transaction Documents, or (ii) any required consent, approval, authorization,
action or filing has been obtained, performed or made by the Company.
 
We have not verified, and are not passing upon and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained in the Private Placement Memorandum.  We have, however, in the course
of the preparation of the Private Placement Memorandum as counsel to InVivo
Therapeutics Holdings Corp. participated in discussions with your
representatives and those of InVivo Therapeutics Holdings Corp.  in which the
business affairs of the Company and the contents of the Private Placement
Memorandum were discussed.  On the basis of information that we gained in the
course of the representation of the Company in connection with the preparation
of the Private Placement Memorandum and our participation in the discussions
referred to above, we believe that based on such information and participation,
nothing has come to our attention that causes us to believe that the Private
Placement Memorandum as of its date or as of the date hereof contained or
contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that we express no opinion as to any information concerning InVivo Therapeutics
Corporation, contained in the Memorandum, the financial statements, including
the notes and schedules thereto, or any other financial, statistical or
accounting information included in, or omitted from, the Private Placement
Memorandum).
as to any information concerning Pubco contained in the Memorandum.

 
25

--------------------------------------------------------------------------------

 

Exhibit B\
Form of Placement Agent Warrant

 
26

--------------------------------------------------------------------------------

 

Warrant Certificate No. ___


NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.
 
Effective Date: [   ], 2010
 Void After: [   ], 2015

 
INVIVO THERAPEUTICS HOLDINGS CORP.


WARRANT TO PURCHASE COMMON STOCK


InVivo Therapeutics Holdings Corp., a Nevada corporation (the “Company”), for
value received on [              ], 2010 (the “Effective Date”), hereby issues
to [          ] (the “Holder” or “Warrant Holder”) this Warrant (the “Warrant”)
to purchase, [        ] shares (each such share as from time to time adjusted as
hereinafter provided being a “Warrant Share” and all such shares being the
“Warrant Shares”) of the Company’s Common Stock (as defined below), at the
Exercise Price (as defined below), as adjusted from time to time as provided
herein, on or before [   ], 2015 (the “Expiration Date”), all subject to the
following terms and conditions. This Warrant was issued pursuant to that certain
Placement Agency Agreement dated September __, 2010 among the Company, InVivo
Therapeutics Corporation and Spencer Trask Ventures, Inc.(the “Placement Agency
Agreement”) and in connection with the Company’s private offering to accredited
investors of its securities in accordance with, and subject to, the terms and
conditions described in that certain Confidential Private Placement Memorandum,
dated September [__], 2010, as the same may be amended and supplemented from
time to time (the “Private Placement Memorandum”).
 
As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Common Stock” means the common stock of the Company, par value $0.00001 per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; (iii) “Exercise Price”
means $1.00 per share [PLEASE NOTE THAT THE OTHER PA WARRANT WILL BE AT $1.40]
of Common Stock, subject to adjustment as provided herein; (iv) “Trading Day”
means any day on which the Common Stock is traded (or available for trading) on
its principal trading market; (v) “Affiliate” means any person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, a person, as such terms are used and construed in
Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”) and (vi) “Warrantholders” means the holders of Warrants issued
pursuant to the Placement Agency Agreement.

 
27

--------------------------------------------------------------------------------

 

1.
DURATION AND EXERCISE OF WARRANTS



(a)           Exercise Period.  The Holder may exercise this Warrant in whole or
in part on any Business Day on or before 5:00 P.M., Eastern Time, on the
Expiration Date, at which time this Warrant shall become void and of no value.


 
(b)
Exercise Procedures.



(i)           While this Warrant remains outstanding and exercisable in
accordance with Section 1(a), in addition to the manner set forth in Section
1(b)(ii) below, the Holder may exercise this Warrant in whole or in part at any
time and from time to time by:


(A)           delivery to the Company of a duly executed copy of the Notice of
Exercise attached as Exhibit A;


(B)           surrender of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder; and


(C)           payment of the then-applicable Exercise Price per share multiplied
by the number of Warrant Shares being purchased upon exercise of the Warrant
(such amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, bank draft or money order payable in lawful money of the United
States of America or in the form of a Cashless Exercise to the extent permitted
in Section 1(b)(ii) below.


(ii)           In addition to the provisions of Section 1(b)(i) above, and in
lieu of any cash payment required thereunder, the Holder may, in its sole
discretion, exercise all or any part of the Warrant in a “cashless” or
“net-issue” exercise (a “Cashless Exercise”) by delivering to the Company (1)
the Notice of Exercise and (2) the original Warrant, pursuant to which the
Holder shall surrender the right to receive upon exercise of this Warrant, a
number of Warrant Shares having a value (as determined below) equal to the
Aggregate Exercise Price, in which case, the number of Warrant Shares to be
issued to the Holder upon such exercise shall be calculated using the following
formula:

 
28

--------------------------------------------------------------------------------

 

X              =              Y * (A - B)
A
 
                  with:
X =  the number of Warrant Shares to be issued to the Holder      
 
Y =
the number of Warrant Shares with respect to which the Warrant is being
exercised



 
A =
the fair value per share of Common Stock on the date of exercise of this Warrant
        B = the then-current Exercise Price of the Warrant

 
Solely for the purposes of this paragraph, “fair value” per share of Common
Stock shall mean the average Closing Price (as defined below) per share of
Common Stock for the twenty (20) trading days immediately preceding the date on
which the Notice of Exercise is deemed to have been sent to the
Company.  “Closing Price” means, for any date, the price determined by the first
of the following clauses that applies:  (a) if the Common Stock is then listed
or quoted on the New York Stock Exchange, the American Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market or any other national securities exchange, the closing price per share of
the Common Stock for such date (or the nearest preceding date) on the primary
eligible market or exchange on which the Common Stock is then listed or quoted;
(b) if prices for the Common Stock are then quoted on the OTC Bulletin Board,
the closing bid price per share of the Common Stock for such date (or the
nearest preceding date) so quoted; or (c) if prices for the Common Stock are
then reported in the “Pink Sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent closing bid price per share of the Common
Stock so reported.  If the Common Stock is not publicly traded as set forth
above, the “fair value” per share of Common Stock shall be reasonably and in
good faith determined by the Board of Directors of the Company as of the date
which the Notice of Exercise is deemed to have been sent to the Company.


For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date this Warrant was originally issued.

 
29

--------------------------------------------------------------------------------

 

(iii)           Upon the exercise of this Warrant in compliance with the
provisions of this Section 1(b), and except as limited pursuant to the last
paragraph of Section 1(b)(ii), the Company shall promptly issue and cause to be
delivered to the Holder a certificate for the Warrant Shares purchased by the
Holder.  Each exercise of this Warrant shall be effective immediately prior to
the close of business on the date (the “Date of Exercise”) that the conditions
set forth in Section 1(b) have been satisfied, as the case may be.  On the first
Business Day following the date on which the Company has received each of the
Notice of Exercise and the Aggregate Exercise Price (or notice of a Cashless
Exercise in accordance with Section 1(b)(ii)) (the “Exercise Delivery
Documents”), the Company shall transmit an acknowledgment of receipt of the
Exercise Delivery Documents to the Company’s transfer agent (the “Transfer
Agent”). On or before the third Business Day following the date on which the
Company has received all of the Exercise Delivery Documents (the “Share Delivery
Date”), the Company shall (X) provided that the Transfer Agent is participating
in The Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program, upon the request of the Holder, credit such aggregate number of shares
of Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Notice of
Exercise, a certificate, registered in the Company’s share register in the name
of the Holder or its designee, for the number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise.  Upon delivery of the
Exercise Delivery Documents, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date of delivery
of the certificates evidencing such Warrant Shares.


(iv)           If the Company shall fail for any reason or for no reason to
issue to the Holder, within three (3) Business Days of receipt of the Exercise
Delivery Documents, a certificate for the number of shares of Common Stock to
which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or to credit the Holder’s balance account with DTC for
such number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Business Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the closing bid price on
the date of exercise.


(c)           Partial Exercise.  This Warrant shall be exercisable, either in
its entirety or, from time to time, for part only of the number of Warrant
Shares referenced by this Warrant. If this Warrant is submitted in connection
with any exercise pursuant to Section 1 and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the actual
number of Warrant Shares being acquired upon such an exercise, then the Company
shall as soon as practicable and in no event later than five (5) Business Days
after any exercise and at its own expense, issue a new Warrant of like tenor
representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised.

 
30

--------------------------------------------------------------------------------

 

(d)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 15.


2.
ISSUANCE OF WARRANT SHARES



(a)           The Company covenants that all Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.


(b)           The Company shall register this Warrant upon records to be
maintained by the Company for that purpose in the name of the record holder of
such Warrant from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner thereof for the purpose of any
exercise thereof, any distribution to the Holder thereof and for all other
purposes.


(c)           The Company will not, by amendment of its certificate of
incorporation, by-laws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all action necessary or appropriate in order to
protect the rights of the Holder to exercise this Warrant, or against impairment
of such rights.


3.
ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES



(a)           The Exercise Price and the number of shares purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time upon
the occurrence of certain events described in this Section 3; provided, that
notwithstanding the provisions of this Section 3, the Company shall not be
required to make any adjustment if and to the extent that such adjustment would
require the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all amounts of Common Stock
that have been reserved for issue upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common
Stock.  If the Company does not have the requisite number of authorized but
unissued shares of Common Stock to make any adjustment, the Company shall use
its commercially best efforts to obtain the necessary stockholder consent to
increase the authorized number of shares of Common Stock to make such an
adjustment pursuant to this Section 3.

 
31

--------------------------------------------------------------------------------

 

(i)           Subdivision or Combination of Stock. In case the Company shall at
any time subdivide (whether by way of stock dividend, stock split or otherwise)
its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Warrant Shares shall be
proportionately increased, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined (whether by way of stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased and the number of Warrant Shares shall
be proportionately decreased.  The Exercise Price and the Warrant Shares, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3(a)(i).


(ii)         Dividends in Stock, Property, Reclassification. If at any time, or
from time to time, all of the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to  receive, without payment therefore:


(A)           any shares of stock or other securities that are at any time
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution, or


(B)           additional stock or other securities or property (including cash)
by way of spin-off, split-up, reclassification, combination of shares or similar
corporate rearrangement (other than shares of Common Stock issued as a stock
split or adjustments in respect of which shall be covered by the terms of
Section 3(a)(i) above),


then and in each such case, the Exercise Price and the number of Warrant Shares
to be obtained upon exercise of this Warrant shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to above) that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property.  The Exercise
Price and the Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3(a)(ii).

 
32

--------------------------------------------------------------------------------

 

(iii)           Reorganization, Reclassification, Consolidation, Merger or Sale.
If any recapitalization, reclassification or reorganization of the capital stock
of the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets or other
transaction shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or other assets or property (an
“Organic Change”), then, as a condition of such Organic Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the shares of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented by this Warrant) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable assuming the full exercise of the rights represented
by this Warrant. In the event of any Organic Change, appropriate provision shall
be made by the Company with respect to the rights and interests of the Holder of
this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant and
registration rights) shall thereafter be applicable, in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise hereof.
The Company will not effect any such consolidation, merger or sale unless, prior
to the consummation thereof, the successor corporation (if other than the
Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument reasonably
satisfactory in form and substance to the Holder executed and mailed or
delivered to the registered Holder hereof at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase.  If there is an Organic
Change, then the Company shall cause to be mailed to the Holder at its last
address as it shall appear on the books and records of the Company, at least 10
calendar days before the effective date of the Organic Change, a notice stating
the date on which such Organic Change is expected to become effective or close,
and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares for securities, cash, or
other property delivered upon such Organic Change; provided, that the failure to
mail such notice or any defect therein or in the mailing thereof shall not
affect the validity of the corporate action required to be specified in such
notice.  The Holder is entitled to exercise this Warrant during the 10-day
period commencing on the date of such notice to the effective date of the event
triggering such notice.  In any event, the successor corporation (if other than
the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall be deemed to assume such obligation to deliver to
such Holder such shares of stock, securities or assets even in the absence of a
written instrument assuming such obligation to the extent such assumption occurs
by operation of law.


(b)           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 3, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall promptly
furnish or cause to be furnished to such Holder a like certificate setting
forth: (i) such adjustments and readjustments; and (ii) the number of shares and
the amount, if any, of other property which at the time would be received upon
the exercise of the Warrant.


(c)           Certain Events. If any event occurs as to which the other
provisions of this Section 3 are not strictly applicable but the lack of any
adjustment would not fairly protect the purchase rights of the Holder under this
Warrant in accordance with the basic intent and principles of such provisions,
or if strictly applicable would not fairly protect the purchase rights of the
Holder under this Warrant in accordance with the basic intent and principles of
such provisions, then the Company's Board of Directors will, in good faith, make
an appropriate adjustment to protect the rights of the Holder; provided, that no
such adjustment pursuant to this Section 3(c) will increase the Exercise Price
or decrease the number of Warrant Shares as otherwise determined pursuant to
this Section 3.

 
33

--------------------------------------------------------------------------------

 

(d)           Adjustment of Exercise Price Upon Issuance of Additional Shares of
Common Stock.  In the event the Company shall at any time prior to the
Expiration Date issue Additional Shares of Common Stock, as defined below,
without consideration or for a consideration per share less than the Exercise
Price in effect immediately prior to such issue, then the Exercise Price shall
be reduced, concurrently with such issue, to a price (calculated to the nearest
cent) determined by multiplying such Exercise Price by a fraction, (A) the
numerator of which shall be (1) the number of shares of Common Stock outstanding
immediately prior to such issue plus (2) the number of shares of Common Stock
which the aggregate consideration received or to be received by the Company for
the total number of Additional Shares of Common Stock so issued would purchase
at such Exercise Price; and (B) the denominator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issue plus the
number of such Additional Shares of Common Stock so issued; provided that, (i)
for the purpose of this Section 3(d), all shares of Common Stock issuable upon
conversion or exchange of convertible securities outstanding immediately prior
to such issue shall be deemed to be outstanding, and (ii) the number of shares
of Common Stock deemed issuable upon conversion or exchange of such outstanding
convertible securities shall be determined without giving effect to any
adjustments to the conversion or exchange price or conversion or exchange rate
of such convertible securities resulting from the issuance of Additional Shares
of Common Stock that is the subject of this calculation.  For purposes of this
Warrant, “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued by the Company after the Effective Date (including without
limitation any shares of Common Stock issuable upon conversion or exchange of
any convertible securities or upon exercise of any option or warrant, on an
as-converted basis), other than: (i) shares of Common Stock issued or issuable
upon conversion or exchange of any convertible securities or exercise of any
options or warrants outstanding on the Effective Date; (ii) shares of Common
Stock issued or issuable by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock that is covered by Sections 3(a)(i)
through 3(a)(iii) above; (iii) shares of Common Stock (or options with respect
thereto) issued or issuable to employees or directors of, or consultants to, the
Company or any of its subsidiaries pursuant to a plan, agreement or arrangement
approved by the Board of Directors of the Company; (iv) any securities issued or
issuable by the Company pursuant to (A) the Company’s Private
Placement  Memorandum thereunder or (B) the reverse triangular merger of InVivo
Therapeutics Corporation with a wholly owned subsidiary of the Company as
contemplated in the Private Placement Memorandum “Merger”); (v) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of disinterested directors of the Company, provided that any such issuance shall
only be to a person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities and (vi) securities issued to financial institutions,
institutional investors or lessors in connection with credit arrangements,
equipment financings or similar transactions approved by a majority of
disinterested directors of the Company.  The provisions of this Section 3(d)
shall not operate to increase the Exercise Price.

 
34

--------------------------------------------------------------------------------

 

Upon each adjustment of the Exercise Price pursuant to the provisions of this
Section 3(d), the number of Warrant Shares issuable upon exercise of this
Warrant shall be adjusted by multiplying a number equal to the Exercise Price in
effect immediately prior to such adjustment by the number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to such adjustment and
dividing the product so obtained by the adjusted Exercise Price.


4.           INTENTIONALLY OMITTED.
 
5.
TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES



(a)           Registration of Transfers and Exchanges. Subject to Section 5(c),
upon the Holder’s surrender of this Warrant, with a duly executed copy of the
Form of Assignment attached as Exhibit B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.


(b)           Warrant Exchangeable for Different Denominations. The Holder may
exchange this Warrant for a new Warrant or Warrants, in substantially the form
of this Warrant, evidencing in the aggregate the right to purchase the number of
Warrant Shares which may then be purchased hereunder, each of such new Warrants
to be dated the date of such exchange and to represent the right to purchase
such number of Warrant Shares as shall be designated by the Holder. The Holder
shall surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.


(c)           Restrictions on Transfers. This Warrant may not be transferred at
any time without (i) registration under the Securities Act or (ii) an exemption
from such registration and a written opinion of legal counsel addressed to the
Company that the proposed transfer of the Warrant may be effected without
registration under the Securities Act, which opinion will be in form and from
counsel reasonably satisfactory to the Company.


(d)           Permitted Transfers and Assignments.  Notwithstanding any
provision to the contrary in this Section 5, the Holder may transfer, with or
without consideration, this Warrant or any of the Warrant Shares (or a portion
thereof) to the Holder’s Affiliates (as such term is defined under Rule 144 of
the Securities Act) without obtaining the opinion from counsel that may be
required by Section 5(c)(ii), provided, that the Holder delivers to the Company
and its counsel certification, documentation, and other assurances reasonably
required by the Company’s counsel to enable the Company’s counsel to render an
opinion to the Company’s Transfer Agent that such transfer does not violate
applicable securities laws.

 
35

--------------------------------------------------------------------------------

 

(e)           Permitted Designees.  Notwithstanding anything contained herein,
the Company shall, upon written instructions from the Holder to be delivered to
the Company within ninety (90) calendar days following the date of the issuance
of this Warrant, transfer all or a portion of this Warrant to officers,
directors, employees and other associated persons of the Holder and other
registered dealers, agents and finders (collectively, “Permitted
Designees”).  Such transfer shall be effective upon delivery of this Warrant and
the form of assignment attached hereto as Exhibit B, accompanied by an
investment letter in form and substance satisfactory to the Company.


6.
MUTILATED OR MISSING WARRANT CERTIFICATE



If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.


7.
PAYMENT OF TAXES



The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.


8.            FRACTIONAL WARRANT SHARES


No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share.


9.
NO STOCK RIGHTS AND LEGEND



No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).


Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:

 
36

--------------------------------------------------------------------------------

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH  RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR   APPLICABLE STATE SECURITIES LAWS.”


10.          NOTICES


All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment; (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested, if to the
registered Holder hereof; or (d) seven days after the placement of the notice
into the mails (first class postage prepaid), to the Holder, to it at 535
Madison Avenue, 12th Floor, New York, New York 10022, Attention: John
Heidenreich, President, telefax number (212) 888-9103, with a copy to: Littman
Krooks LLP, 655 Third Avenue, 20th Floor, New York, New York 10017, Attn: Steven
D. Uslaner, Esq., telefax number (212) 490-2990,, or if to the Company, to it at
One Broadway, 14th Floor, Cambridge, Ma. 02142, Attention: Frank Reynolds, Chief
Executive Officer (or to such other address, facsimile number, or e-mail address
as the Holder or the Company as a party may designate by notice the other party)
with a copy to Meister Seelig & Fein LLP, 2 Grand Central Tower, 140 East 45th
Street, 19th Floor, New York, NY 10017, Attention:  Mitchell L. Lampert, Esq.


11.
SEVERABILITY



If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.


12.
BINDING EFFECT



This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.

 
37

--------------------------------------------------------------------------------

 

13.
SURVIVAL OF RIGHTS AND DUTIES



This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.


14.
GOVERNING LAW



This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.


15.
DISPUTE RESOLUTION



In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two Business Days, submit via facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.


16.
NOTICES OF RECORD DATE



Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting stock (whether newly issued,
or from treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) Business Days,
or such longer period as may be required by law, prior to the record date
specified therein, a notice specifying (i) the date established as the record
date for the purpose of such dividend, distribution, option or right and a
description of such dividend, option or right, (ii) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up, or sale is expected to become effective and (iii) the
date, if any, fixed as to when the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, transfer,
consolation, merger, dissolution, liquidation or winding up.

 
38

--------------------------------------------------------------------------------

 

17.
RESERVATION OF SHARES



The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable.  The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation.
Without limiting the generality of the foregoing, the Company covenants that it
will use commercially reasonable efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable Warrant Shares upon the exercise of this Warrant
and use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents, including but not limited to consents from the Company’s
stockholders or Board of Directors or any public regulatory body, as may be
necessary to enable the Company to perform its obligations under this Warrant.


18.
NO THIRD PARTY RIGHTS



This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third-party beneficiary hereunder.


[SIGNATURE PAGE FOLLOWS]

 
39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.



 
INVIVO THERAPEUTICS HOLDINGS CORP.
     
By: 
     
Name:
   
Title:


 
40

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF EXERCISE
(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)


To InVivo Therapeutics Holdings Corp.:


The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ___________________ full shares of [InVivo Therapeutics
Holdings Corp.] common stock issuable upon exercise of the Warrant and delivery
of:


(1)                 $_________ (in cash as provided for in the foregoing
Warrant) and any applicable taxes payable by the undersigned pursuant to such
Warrant; and


(2)                 __________ shares of Common Stock (pursuant to a Cashless
Exercise in accordance with Section 1(b)(ii) of the Warrant) (check here if the
undersigned desires to deliver an unspecified number of shares equal the number
sufficient to effect a Cashless Exercise [___]).


The undersigned requests that certificates for such shares be issued in the name
of:
 
_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________


If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________



 
Name of Holder (print):
 

 
(Signature):
   
(By:)
   
(Title:)
   
Dated:
 


 
41

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF ASSIGNMENT


FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:


Name of Assignee
 
Address
 
Number of Shares
         



If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.



 
Name of Holder (print):
 

 
(Signature):
   
(By:)
   
(Title:)
   
Dated:
 


 

--------------------------------------------------------------------------------

 
 